DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 1/3/22 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reactor” in claim 1 is used by the claim to mean “an element for storing electricity,” while the accepted meaning is “an enclosed volume in which a chemical reaction occurs.” The term is indefinite because the specification does not clearly redefine the term. Paragraph 21 of the instant specification states that “the reactor 61 is an element for storing electrical energy.” But there is no explanation beyond this as to how element 61 is a reactor or even what sort of element for storing electric energy it is. Is it a battery, fuel cell, or capacitor? None of these possibilities are mentioned. Instant Figure 2 depicts element 61 as an inductor but, again, an inductor is not mentioned. Nor is it clear what the structural configuration of such a “reactor” is when the specification discloses that it has terminals. In short, it is unclear why this element is referred to as a reactor at all. Claims 2-7 depend on claim 1.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. The claims all recite a plethora of process limitations. For example, in claim 1, lines 2-3 recite “a boost converter that…repeats one cycle of operation” and lines 7-8 recite “so as to control boost operation of the boost converter using the duty ratio.” But the claims are apparatus claims. Therefore the method steps of the claims are not given patentable weight. Applicant is encouraged to amend the claims to recite that the controller is “programmed to” perform the intended operations to give the steps patentable weight. Claims 2-7 depend on claim 1.
 Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements necessary to perform the intended functions. Claim 1 only positively recites a boost converter, a reactor, and a converter controller as structural components of the device. But to perform the functions of each, additional elements are required based on the teachings of the instant specification: at least a current measurement unit and a switching element. Claims 2-7 depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US 2013/0176759 A1).
Regarding claim 1, Kaneko discloses an apparatus comprising: a converter that includes a reactor and a control unit in communication with the converter, the device capable of calculating a duty ratio and boosting operation of the converter using the duty ratio (paragraph 10). Kaneko discloses both continuous and a discontinuous modes (paragraph 7). As stated in the USC 112 rejections above, the process limitations of the instant claims are not given patentable weight.
Regarding claims 2 and 3, the controller of Kaneko is capable of adjusting rising speed (paragraph 5).
Regarding claims 4-6, the controller of Kaneko is capable of utilizing feedback (paragraph 2).
Regarding claim 7, Kaneko discloses a fuel cell with the control system (paragraph 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725